Citation Nr: 1821517	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as peripheral neuropathy of the left lower extremity, manifested by pain, tingling, and numbness of the left leg (other than dysfunction of the left cutaneous saphenous nerve), to include as secondary to service-connected residuals of coronary artery disease (CAD) requiring bypass grafting and saphenous vein removal.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served in active duty from July 1978 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009, the Veteran testified at a personal hearing before a Veterans Law Judge, and a transcript of his testimony is of record.  However, the Veterans Law Judge who conducted the May 2009 hearing is no longer employed by the Board.  Therefore, the Veteran was offered opportunity for another Board hearing, but he declined in October 2016, stating that he did not wish to appear at another hearing and requested that his case be considered based on the evidence of record.

The appeal was previously before the Board in April 2010, August 2013, November 2013, and December 2016, at which times it was remanded for additional development.  The case is now returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's chronic venous insufficiency of the left lower extremity is proximately due to service-connected residuals of CAD requiring bypass grafting and saphenous vein removal.



CONCLUSION OF LAW

The criteria for service connection for chronic venous insufficiency of the left lower extremity have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

The Veteran seeks entitlement to service connection for peripheral neuropathy of the left lower extremity, manifested by pain, tingling, and numbness of the left leg, other than dysfunction of the left cutaneous saphenous nerve, to include as secondary to service-connected residuals of CAD requiring bypass grafting and saphenous vein removal.  

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on a secondary basis.  

The Veteran filed a claim for service connection for peripheral neuropathy of the left lower extremity, manifested by pain, tingling, and numbness of the left leg.  Notably, when the Veteran initially described his symptoms of pain and numbness in his left lower extremity in 2007, the diagnostic impression was of neuropathy versus a circulatory abnormality.  See April 2007 VA treatment report.  Subsequently, he was provided with assessments of both venous insufficiency and peripheral vascular disease.  See August 2008 VA treatment reports.  VA treatment records also suggested several other diagnoses of the left lower extremity, including lumbosacral radiculopathy and diabetic peripheral neuropathy.  See e.g., April 2008 VA nerve conduction velocity and electromyography study (findings suggestive of "L5-S1 lumbosacral radiculopathy"); June 2011 VA treatment record (assessing "diabetic peripheral neuropathy'"). 

In 2016, it became apparent that the Veteran's left leg symptoms could also be manifested by a vascular disorder.  In this regard, the Veteran's Social Security Administration (SSA) records demonstrate the Veteran's "medically determinable impairments" included severe "chronic venous insufficiency."  According to the March 2015 SSA Physical Residual Functional Capacity Assessment, February 2015 X-ray imaging of the left knee revealed "extensive exostosis versus thick periosteal reaction 2/2 chronic venous stasis along proximal tibia."  As such, the Veteran's claim has been characterized broadly consistent with Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

A February 2017 VA examiner found that the Veteran's disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the Veteran initially claimed peripheral neuropathy (left cutaneous saphenous neuropathy following coronary artery bypass graft (CABG) harvesting- removal of the saphenous vein- in 2004).  Neurological symptoms were not noted in the medical record until 2007.  The examiner noted that the Veteran had prior diagnoses of left lower extremity neuropathy (2010), lumbosacral radiculopathy (2010-2011), diabetic peripheral neuropathy (2011) and chronic venous insufficiency (2008 and 2015).  The examiner stated that the etiology of the Veteran's vascular disability is undefined without mere speculation due to the Veteran's health history/multiple diagnoses that could cause symptoms and now additional findings over the years, that could attribute to the etiology of his symptoms.  

During medical visits, the Veteran stated to professionals that the pain and numbness in his left lower extremity began prior to 2007, but that it had been worse since November 2007 when he was involved in a workplace accident, which pinned his left leg against a wall, leaving a large bruise on his left thigh.  During a Board hearing in May 2009, the Veteran stated that swelling, tingling, and numbness in his left lower extremity began after his saphenous vein was removed in 2004.

In light of the inconclusive medication opinion regarding the cause of the Veteran's vascular disability, the Board requested a Veterans Health Administration (VHA) expert medical opinion to address this issue, which was received in February 2018.  

The VHA internist and geriatrician provided an opinion that the Veteran has chronic venous insufficiency of the left lower extremity (LLE) which is at least as likely as not (50 percent or greater probability) caused by the harvesting of the saphenous vein in his left lower extremity at the time of his CABG surgery in November 2004.  In support of this opinion, the physician stated that "[t]here is no evidence of the skin changes of stasis dermatitis in the VAMC [(VA Medical Center)] clinical records.  [The Veteran's] LLE symptoms are not due to another vascular cause such as arterial insufficiency.  The LLE condition was a consequence of the CABG surgery.  ..."  The examiner concluded that the Veteran had one peripheral vascular disability- chronic venous insufficiency- which was at least as likely as not (50 percent or greater probability) due to a service-connected disability- status-post bypass grafting and saphenous vein removal.  

The Board finds the February 2018 VHA expert medical opinion to be well-reasoned and persuasive in light of the explanation provided by the physician, as well as his expertise in this matter.  It is apparent in the opinion that the entire claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion was based on an accurate history.  As such, this opinion is entitled to the greatest probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The evidence is in at least equipoise as to the element of a nexus and, when resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has chronic venous insufficiency of the left lower extremity related to his service-connected CAD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is warranted for chronic venous insufficiency of the left lower extremity.







ORDER

Entitlement to service connection for chronic venous insufficiency of the left lower extremity is granted.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


